DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.     This Office Action is responsive to the Applicant’s Response to Election/Restriction filed on 4/27/2022. 
3.     Applicant’s remarks on pages 6-8 in the Remarks section of the Amendment with respect to the election/restriction requirements of claims 1-11 have been fully considered and persuasive. Thus, the election/restriction requirements of claims 1-11 are withdrawn. 
4.    Claims 1-11 are pending for examination.

Priority
5.    This application is a divisional application of U.S. Patent Application No. 16/893,978, filed on June 05, 2020, now U.S. Patent No. 11,062,760, issued on July 13, 2021.
6.    Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the application file.

Specification
7.   The Applicant is required to insert a U.S. Patent No. 11,062,760, of its application number 16/893,978, for claiming benefit of earlier filing data into the “CROSS-REFERENCE TO RELATED APPLICATIONS” section (paragraph [0001]). See 37 CFR 1.78 and MPEP § 201.11.

Claim Objections        
8.    Claim 9 is objected because of the following informalities:
        Claim 9, - lines 1-2, ”the second to fourth voltage supply units” should be amended to ”the second to fourth voltage supply circuits” in order to correct antecedent basis for this limitation in the claim (referred to “first to fourth voltage supply circuits” on line 4 of parent claim 7).
               - lines 2-3, ”the second to fourth data I/O units” should be amended to ”the second to fourth data I/O groups” in order to correct antecedent basis for this limitation in the claim (referred to “first to fourth data input/output (I/O) groups” on line 2 of parent claim 7).

Notice Re Prior-Art Available Under Both Pre-AIA  And AIA 
9.      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Consideration of Reference/Prior Art
10.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
11.    When responding to the Office action, Applicants are advised to provide the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.

Claim Rejections - 35 USC § 103
12.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. 
13.     Claims 1 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (U.S. Patent 6434052, hereinafter “Son”), in view of Zhang (U.S. Patent 6518826, hereinafter “Zhang”).
          Regarding independent claim 1, Son teaches a memory device comprising: a plurality of data input/output (I/O) groups (Fig. 3 and accompanying texts, a memory device in Fig. 3 comprising: four data input/output (I/O) groups, each group has four data I/O).     
             Son does not specifically teach each data I/O group comprising a transistor coupled between a supply voltage terminal and a ground voltage terminal; and a plurality of voltage drivers suitable for driving a bulk voltage of the transistor included in a data I/O group unused in a data I/O mode, among the plurality of data I/O groups, at a boost voltage level higher than a supply voltage level or a back bias voltage level lower than a ground voltage level.
                Zhang teaches a chip comprising a plurality of data I/O groups with each group comprising a transistor coupled between a supply voltage terminal and a ground voltage terminal; and a plurality of voltage drivers suitable for driving a bulk voltage of the transistor included in a data I/O group unused in a data I/O mode, among the plurality of data 1/0 groups, at a boost voltage level higher than a supply voltage level or a back bias voltage level lower than a ground voltage level (Figs. 1-6 and accompanying texts, a plurality of data I/O groups, e.g., blocks 12, 14, 16, 18 in Figs. 1, 2, 4, with each group, e.g., block 12 in Fig. 2, comprising a transistor 212 coupled between a supply voltage terminal VCC and a ground voltage terminal; and a plurality of voltage drivers suitable for driving a bulk voltage of the transistor included in a block 12 unused or in inactive state, among the plurality of blocks 12, 14, 16, 18, at a reverse body bias voltage level 500 millivolts higher than a supply voltage level VCC, col. 4, line 25 to col. 5, line 40)
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Zhang into the teaching of Son for the purpose of providing a semiconductor device having transistors associated with functional data blocks to determine active or inactive state of the blocks on the device. The leakage current for the blocks is reduced by turning off the transistors associated with the blocks, when the blocks are in inactive state (Zhang, Abstract).
          Regarding independent claim 7, Son teaches a memory device comprising: first to fourth data input/output (I/O) groups suitable for receiving and transmitting write data and read data (Fig. 3 and accompanying texts, a memory device in Fig. 3 comprising: first to four data input/output (I/O) groups comprising 16 I/Os with each group has four data I/Os, suitable for receiving and transmitting write data and read data).     
      Son does not specifically teach first to fourth voltage supply circuits suitable for independently supplying bulk3Atty Docket No.: P20H0012D/US voltagesApp. Ser. No.: 17/341,720 of MOS transistors included in the first to fourth data I/O groups, and changing a bulk voltage of MOS transistors included in a data I/O group unused in a data I/O mode, among the first to fourth data I/O groups.
        Zhang teaches a chip comprising first to fourth voltage supply circuits suitable for independently supplying bulk3Atty Docket No.: P20H0012D/US voltagesApp. Ser. No.: 17/341,720 of MOS transistors included in the first to fourth data I/O groups, and changing a bulk voltage of MOS transistors included in a data I/O group unused in a data I/O mode, among the first to fourth data I/O groups (Figs. 1-6 and accompanying texts, first to fourth voltage supply circuits suitable for independently supplying bulk3Atty Docket No.: P20H0012D/US voltagesApp. Ser. No.: 17/341,720 of MOS transistors 212, 214, 216, 218, included in the first to fourth data I/O groups, e.g., blocks 12, 14, 16, 18, respectively, in Fig. 2, and changing a bulk voltage of MOS transistors 212 included in a block 12 unused or in inactive state, among the first to four blocks 12, 14, 16, 18, col. 4, line 25 to col. 5, line 40). 
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Zhang into the teaching of Son for the purpose of providing a semiconductor device having transistors associated with functional data blocks to determine active or inactive state of the blocks on the device. The leakage current for the blocks is reduced by turning off the transistors associated with the blocks, when the blocks are in inactive state (Zhang, Abstract).
       Regarding dependent claim 8, the combination of Son and Zhang teaches the memory device of claim 7, wherein, when the data I/O mode corresponds to a minimum width of data inputted and outputted to/from the memory device in parallel, the first data I/O group receives and transmits the write data and the read data (Son, Figs. 3-4 and accompanying texts, when the data I/O mode corresponds to a minimum width of data inputted and outputted to/from the memory device in parallel, e.g., selects I/O 0-3 for x4 or 4 bits minimum width, the first data I/O group comprising I/O 0-3 receives and transmits the write data and the read data), and the first voltage supply circuit supplies the bulk voltage of the MOS transistors included in the first data I/O group without changing the bulk voltage (Zhang, Figs. 1-6 and accompanying texts, the first voltage supply circuit supplies the bulk voltage of the MOS transistors 212 included in the first data I/O group, e.g., block 12 in Fig. 2,  without changing the bulk voltage, e.g., VCC bias, col. 4, line 25 to col. 5, line 40).  
         Regarding dependent claim 9, the combination of Son and Zhang teaches the memory device of claim 8, wherein the second to fourth voltage supply units change the bulk voltages of the MOS transistors included in the second to fourth data I/O groups (Zhang, Figs. 1-6 and accompanying texts, the second to fourth voltage supply units change the bulk voltages to VCC+500 millivolts of the MOS transistors 214, 216, 218, included in the second to fourth data I/O groups 14, 16, 18, respectively, col. 4, line 25 to col. 5, line 40).  
           Regarding dependent claim 10, the combination of Son and Zhang teaches the memory device of claim 7, wherein when the data I/O mode corresponds to a maximum width of data inputted and outputted to/from the memory device in parallel, the first to fourth data I/O groups receive and transmit the write data and the read data (Son, Figs. 3-4 and accompanying texts, when the data I/O mode corresponds to a maximum width of data inputted and outputted to/from the memory device in parallel, e.g., selects I/O 0-15 for x16 or 16 bits maximum width, the first to four data I/O groups comprising I/O 0-15 receives and transmits the write data and the read data), and the first to fourth voltage supply circuits supply the bulk voltages of the MOS transistors included in the first to fourth data I/O groups without changing the bulk voltages (Zhang, Figs. 1-6 and accompanying texts, the first to fourth voltage supply circuits supply the bulk voltages, e.g., VCC bias, of the MOS transistors 212, 214, 216, 218, included in the first to fourth data I/O groups, e.g., blocks 12, 14, 16, 18 in Fig. 2, without changing the bulk voltages VCC bias, col. 4, line 25 to col. 5, line 40).  
       Regarding independent claim 11, Son teaches a memory device comprising: a plurality of data input/output (I/O) circuits suitable for receiving and transmitting write data and read data in parallel (Fig. 3 and accompanying texts, a memory device in Fig. 3 comprising: four data input/output (I/O) circuits groups with each circuit group comprising 4 data I/Os, suitable for receiving and transmitting write data and read data in parallel).     
App. Ser. No.: 17/341,720           Son does not specifically teach each of the plurality of data I/O circuits including MOS transistors,4Atty Docket No.: P20H0012D/US wherein data I/O circuits used in a data I/O mode, among the plurality of data I/O circuits are supplied with a first bulk voltage for the MOS transistors, and wherein the other data I/O circuits unused in the data I/O mode, among the plurality of data I/O circuits are supplied with a second bulk voltage for the MOS transistors, which has a level different from the first bulk voltage to raise a threshold voltage of the MOS transistors.
           Zhang teaches a chip comprising each of a plurality of data I/O circuits including MOS transistors,4Atty Docket No.: P20H0012D/US wherein data I/O circuits used in a data I/O mode, among the plurality of data I/O circuits are supplied with a first bulk voltage for the MOS transistors, and wherein the other data I/O circuits unused in the data I/O mode, among the plurality of data I/O circuits are supplied with a second bulk voltage for the MOS transistors, which has a level different from the first bulk voltage to raise a threshold voltage of the MOS transistors (Figs. 1-6 and accompanying texts, each of four data I/O circuits, e.g., blocks 12, 14, 16, 18, including MOS transistors 212, 214, 216, 218,4Atty Docket No.: P20H0012D/US respectively, in Fig. 2, wherein block circuit 12 used or in active state, among the four blocks12, 14, 16, 18, are supplied with a first bulk voltage, e.g., VCC bias, for the MOS transistor 212, and wherein the other blocks 14, 16, 18, unused or in inactive state, among the 12, 14, 16, 18, are supplied with a second bulk voltage, e.g., VCC+500 millivolts, for the MOS transistors 214, 216, 218 , which has a level different VCC+500 millivolts from the first bulk voltage VCC to raise a threshold voltage of the MOS transistors above, col. 4, line 25 to col. 5, line 40). 
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Zhang into the teaching of Son for the purpose of providing a semiconductor device having transistors associated with functional data blocks to determine active or inactive state of the blocks on the device. The leakage current for the blocks is reduced by turning off the transistors associated with the blocks, when the blocks are in inactive state (Zhang, Abstract).
 
14.     Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Son, in view of Zhang, further in view of Stansell et al. (U.S. Patent 7598794, hereinafter “Stansell”).
          Regarding dependent claim 5, the combination of Son and Zhang teaches all the limitations of claim 1 above except for wherein each of the plurality of voltage drivers comprises a transistor suitable for coupling a bulk voltage terminal to a boost voltage terminal or back bias voltage terminal in response to a control signal.  
            Stansell teaches a device wherein each of a plurality of voltage drivers comprises a transistor suitable for coupling a bulk voltage terminal to a boost voltage terminal or back bias voltage terminal in response to a control signal (Figs. 3. 4B, 4C and accompanying texts, each of a plurality of voltage drivers in Figs. 3, 4B, 4C, comprises a transistor P30 suitable for coupling a bulk voltage terminal VWBIO of transistor P34 in I/O circuitry 302 to a boost voltage terminal GPIO in response to a control signal at a gate of the transistor P30).  
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Stansell into the teachings of Son and Zhang for the purpose of providing a semiconductor device having a high voltage switch circuit that can include a well biasing circuit configured to track a greater of an input voltage and a supply voltage (Stansell, Abstract).  
            Regarding dependent claim 6, the combination of Son, Zhang and Stansell teaches the memory device of claim 5, wherein the control signal comprises multi-bits which are activated according to a width of data inputted and outputted to/from the memory device in parallel (Son, Figs. 3, 4, and accompanying texts, the control signal S0-S3 in Figs. 3-4 comprises multi-bits which are activated according to a width of data from a minimum width of 4 bits to a maximum width of 16 bits inputted and outputted to/from the memory device in parallel via data I/O 0-15).
          
Allowable Subject Matter
15.     Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
16.   The following is a statement of reason for indication of allowable subject matter:
         Regarding dependent claim 2, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a plurality of voltage supply circuits suitable for independently supplying the bulk voltage to the plurality of data I/O groups, wherein each of the voltage supply circuits comprises: a level detector suitable for comparing the bulk voltage to a reference voltage, and outputting an enable signal; an oscillator suitable for generating an oscillation signal by operating according to the enable signal; and a charge pump suitable for pumping the bulk voltage in response to the oscillation signal”. Claims 3-4 depend on claim 2. 
  
Conclusion
17.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRI M HOANG/Primary Examiner, Art Unit 2827